DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Recitation “the electrically operated suspension control actuator moves the lift link the first spring is correspondingly moved
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 11-12, 14, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walton (U.S. 5,129,633).
Walton discloses a vehicle comprising an electrically controlled suspension, a frame (32) with a forward frame bracket (46) and a rear frame bracket (42); an axle (45); wherein the electrical controlled suspension comprising: a first spring (34) with a first end (34a) and a second end (34b), wherein the first end of the first spring (34) is connectable to a forward frame bracket (46) of a frame (32) of a vehicle and wherein the second end (34b) of the first spring (34) is connectable to a rear frame bracket (42) of the frame of the vehicle via a rear spring support (40); and wherein the first spring is attached to the axle; a second spring (38) with a first end (38b) and a second end (38a), wherein the second end (38a) of the second spring (38) is connected to the second end (34b) of the first spring (since the claim does not recite the second end of the second spring is directly attached to the second end of the first spring; therefore by broadest reasonable interpretation, the second end 38a of the second spring 38 is indirectly connected to the second end of the first spring 34 via the frame 32); and an electrically operated suspension control actuator (56), wherein the first end (38b) of the second spring (38) is connected to the electrically operated suspension control actuator (56); wherein the first spring (34) is an asymmetrical leaf spring; further comprising a lift link (58), wherein the lift link (58) is coupled between the electrically operated suspension control actuator (56) and the first spring (34) and wherein the lift link (58) is movable by the electrically operated suspension control actuator (56), wherein the electrically operated suspension control actuator includes an electrically movable actuator (64), wherein the rear spring support (40) is a shackle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Walton in view of Svendsen (U.S. 2007/0145656).
Walton disclose every element of the invention as discussed above except that the rear spring support is a slipper.
Svendsen teaches the suspension comprising a leaf spring (28) is connected to the frame via a spring support, wherein the spring support is a slipper (26).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the suspension system of Walton by using teaching of Svendsen in order to increase resistance to wearing between the spring end and the spring support.
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Walton in view of Preijert (U.S. 7,246,808).
Walton disclose every element of the invention as discussed above except that the second end of the first spring includes a spring eye and wherein the spring eye is a down turned eye.
Preijert teaches a vehicle suspension system comprising a leaf spring (6) includes a spring eye (28’) and wherein the spring eye (28’) is a down turned eye.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the suspension system of Walton by using teaching of Preijert in order to prevent the rear end of the leaf spring moving in the vertical direction, and to limit movement can be allowed in the horizontal direction.
Allowable Subject Matter
Claims 2, 5, 7-10, 15, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22-26 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        October 20, 2021